Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080229502 issued to Johnson in view of U.S. Patent No. 5806114 issued to Morgan further in view of European Patent No. 2191803 issued to Fraisse.

Regarding claim 5,
	Johnson discloses a retractable bed (Johnson: FIG. 1 (100)) for use by individuals with limited or no mobility, (Johnson: [0009] “Accordingly, a feature and advantage of the system of the present disclosure is its ability to allow a patient or other individual who is confined to a bed, or otherwise unable or unwilling to move to a toilet facility, to move a bedpan from a first storage position to a second use position for use thereof, and to return the bedpan to the first storage position when the bedpan is no longer needed, all without assistance.”) comprising: a reclining upper section having a head, (Johnson: FIG. 1 (103a) see [0024] “Preferably, frame 101 is configurable in a plurality of different configurations to adjust the relative positions of at least head section 103a”) an outwardly-sliding lower section having a footboard, (Johnson: FIG. 1 (103b) see [0025] “Preferably, drive means 110 is at least operable to slide foot section 103b in the direction of arrow 115 to create gap G (as shown in FIGS. 2 and 3).”) and a removable waste receptor, (Johnson: [0030] “[0030] At some later time, bedpan 120 may preferably be removed from tray 135,” See FIG. 1 (120))
	Johnson does not appear to disclose two handlebars controlling the motion and position of the outwardly-sliding lower section relative to the reclining upper section, a pair of upper rails allowing displacement of the upper section, a pair of lower rails allowing displacement of the outwardly-sliding lower section, … wherein the handlebars are configured to transmit force to the outwardly- sliding lower section so that the outwardly-sliding lower section moves away from the reclining upper section and the reclining upper section is raised, and cause the removable waste receptor to move closer between a space between the reclining upper section and the outwardly-sliding lower section.
	Morgan discloses two handlebars controlling the motion and position of the outwardly-sliding lower section relative to the reclining upper section, (Morgan: FIG. 3 (60, 34) see also col. 5 lines 28-31 as well as col. 6 lines 6-10 the handlebars function to control the gap opening for the bedpan below.) 
	The examiner notes that Johnson, in view of Morgan discloses the limitation wherein the handlebars are configured to transmit force to the outwardly- sliding lower section so that the outwardly-sliding lower section moves away from the reclining upper section and the reclining upper section is raised, and cause the removable waste receptor to move closer between a space between the reclining upper section and the outwardly-sliding lower section. (This is because Johnson describes the sliding motion of the foot rest (103b) and Morgan discloses the handle bars that are used to orient the bed by transmitting a force, one in the upper section (Morgan: col. 5 lines 28-31) and the other force in the lower section (Morgan: col. 6 lines 6-10). The result would be the removable waste moving closer which is shown in Johnson FIG. 2 (121) and creating a gap (G) between 103a and 103b of Johnson. Thus Johnson in view of Morgan discloses limitation above.)
	It would have been obvious for one having ordinary skill in the art to modify Johnson by adding levers as taught by Morgan in order to operate the device of Johnson should a patient or caregiver lose access to the remote or the remote becomes inoperable in which one of ordinary skill in the art would have recognized as a predictable result.
	Fraisse discloses a pair of upper rails allowing displacement of the upper section, a pair of lower rails allowing displacement of the outwardly-sliding lower section. (Fraisse: Abstract “A bed base (5) is equipped with lateral crosshead guides (6, 7) permitting to create a space (8) between the independent parts of the backplate and the mattress. The bed base is equipped with transversal crosshead guides (9, 10) on which a container (11) for receiving waste is placed, where the container is made of synthetic material.” The examiner notes that the upper rails (9, 10) are used for displacement of the container in the upper section while the lower rails (6, 7) are used for creating the outwardly sliding lower section.)
	It would have been obvious for one having ordinary skill in the art to modify the device of Johnson by adding travel rails as taught by Fraisse in order to facilitate the sliding motion of the lower section as well as allow for lateral displacement of the bed pan and facilitate vertical movement as well in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 6,
	Johnson, as modified by Morgan, discloses the retractable bed according to claim 5, wherein the handlebars are controlled by mechanical means. (Johnson: [0025] talks about electrical or mechanical means to operate the bed which when viewed in terms of Morgan would allow the handle bars to be operated via electrical (remote control) or mechanical (by hand) means.)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.O./Examiner, Art Unit 3673         

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                            
12/19/2022